Citation Nr: 1023781	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty in the Philippine 
Commonwealth Army from December 1941 until his death in July 
1942.  The appellant contends that she is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not considered the surviving spouse of the 
Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.205 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was met by way of letters from the RO to the appellant 
dated in June and July 2005.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran's service records and life insurance records have 
been obtained.  The appellant has submitted documents in 
support of her claim.  In addition, the appellant and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal and have not argued that any errors 
or deficiencies in the accomplishment of the duty to notify 
or the duty to assist have prejudiced the appellant  in the 
adjudication of his appeal.  Therefore, the Board finds that 
the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the appellant's 
appeal.

The appellant claims that she is entitled to VA benefits as 
the surviving spouse of the Veteran, who died while a 
prisoner of war (POW).  The record indicates that the Veteran 
died on July [redacted], 1942, while a POW at Camp O'Donnell in the 
Philippines.

In June 2005 the appellant submitted her claim on a VA Form 
21-534.  She stated on that form that she was married to the 
Veteran on September [redacted], 1941.  With this form she submitted 
a certification from the Municipality of Cuyapo showing that 
she and the Veteran were married on August [redacted], 1940.  The 
certification document notes that the marriage certificate 
was registered on May 23, 2005. 

In October 2005 the appellant submitted a Filipino-language 
marriage certificate showing that she married the Veteran on 
August [redacted], 1940.  With this document she also submitted an 
English language marriage certificate which indicated that 
she married the Veteran on August [redacted], 1940.  The English 
version indicates that the marriage certificate was 
registered in 2005.

In a July 2005 letter the RO wrote to the appellant and noted 
that the Veteran's records did not show that he was married 
to anyone.  The RO requested that the appellant state why she 
thought the Veteran did not declare being married to her.  In 
a December 2005 letter the appellant responded that she 
married the Veteran on August [redacted], 1940, that the Veteran was 
called for active duty in December 1941, and that she did not 
know why he did not declare her to be his wife.

In a May 2008 letter the appellant stated that she had waited 
60 years to file for benefits because after the war she lived 
with another man and had a child by that man.  She reported 
that her live-in partner was now dead and that she was now 
entitled to benefits as the surviving spouse of the Veteran.

In this case the Board finds that the most probative evidence 
indicates that the Veteran was unmarried at the time of his 
death.  The contemporary records from the Veteran's military 
service, and in the years immediately following the Veteran's 
death, all indicate that the Veteran was never married.  This 
is shown by the following documents, which are listed in the 
order that they appear in the claims file:

1.  A January 1942 Application for National Service Life 
Insurance in which the Veteran's beneficiary is noted to be 
his mother.  

2.  A January 1942 Authorization for Allotment of Pay in 
which the Veteran designated his mother as his beneficiary.

3.  A June 1945 VA Form 535 in which it is noted that the 
deceased Veteran had no surviving spouse.

4.  A December 1946 VA Form 1557, Certificate of 
Relationship, that states that the Veteran had no surviving 
spouse or children.

5.  An October 1947 VA adjudicator memorandum that notes that 
the VA Form 1557 which states that the Veteran did not have a 
surviving spouse was signed by a friend of the Veteran's 
mother and by a disinterested friend.

6.  A death certificate dated in October 1945 which states 
that the Veteran died in July 1942 and states that his 
nearest kin was his mother.

7.  A March 1949 VA Form 32 that states that the Veteran was 
single at the time of his death.

8.  A March 1949 request for information from the VA to the 
Philippine Army which states that the Veteran was single at 
the time of his death.

In this case the Board does not find the appellant's 
statements to be credible.  She has been unable to provide a 
reasonable explanation as to why the Veteran did not declare 
that he was married when he was admitted to service, or why 
all the documents in the seven years following his death 
indicated that the Veteran had been unmarried at the time of 
his death.  The evidence prior to the Veteran's death and the 
evidence for 60 years following the Veteran's death, provides 
no indication that the Veteran was ever married.  
Furthermore, the appellant's initial claim for benefits 
provided a date of marriage inconsistent with all the other 
documents she submitted in support of her claim.  The first 
certification of marriage submitted by the appellant was 
registered in 2005.  This is also the case of one of the 
marriage certificates submitted by the appellant.  Although 
the appellant did submit a Filipino-language marriage 
certificate that appears to be older, overall the Board does 
not find the appellant's statements or evidence to be 
credible.  Because the numerous documents from prior to and 
in the seven years after the Veteran's death all indicate 
that the Veteran was unmarried, the Board finds that the 
greater weight of the evidence is against the appellant's 
claim.  In this case the greater weight and the most 
probative evidenced indicates that the appellant is not the 
surviving spouse of the Veteran and that the evidence 
submitted to support her claim was falsified by her.  
Accordingly, the preponderance of the evidence is against the 
appellant's claim and recognition as the surviving spouse of 
the Veteran is not warranted.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


